Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 09, 2015

The Court of Appeals hereby passes the following order:

A16A0203. BEAUPRE MONTFORD v. THE STATE.

      In 2011, Beaupre Montford pled guilty to several offenses, including
involuntary manslaughter and aggravated assault, and received a total sentence of 35
years with 25 years to serve. Montford moved to withdraw his guilty plea, but the
trial court denied his motion and we affirmed. Montford v. State, 317 Ga. App. 417
(731 SE2d 91) (2012). In May 2015 he filed a motion to vacate, arguing that his
convictions and sentences must be set aside because they are based on mutually
exclusive verdicts.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See id.; Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010). A direct
appeal may lie from an order denying or dismissing a motion to vacate a void
sentence, but only if the defendant raises a colorable claim that the sentence is, in
fact, void. See Harper, supra at n.1; Burg v. State, 297 Ga. App. 118, 119 (676 SE2d
465) (2009). A sentence is void only if it imposes punishment that the law does not
allow. Crumbley v. State, 261 Ga. 610, 611 (a) (409 SE2d 517) (1991). “Motions to
vacate a void sentence generally are limited to claims that – even assuming the
existence and validity of the conviction for which the sentence was imposed – the law
does not authorize that sentence, most typically because it exceeds the most severe
punishment for which the applicable penal statute provides.” Von Thomas v. State,
293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
      Here, Montford did not contend that his sentence was outside the statutory
maximum for his offenses. Instead, he argued that his convictions are invalid because
they are based on mutually exclusive verdicts. This is not a colorable void-sentence
argument. See id.
      Moreover, the Supreme Court recently overruled its prior precedent barring
mutually exclusive verdicts, and held that where the evidence authorizes a finding of
guilt on offenses which require different levels of mens rea, verdicts of guilt on both
offenses are permissible. State v. Springer, 297 Ga. 376 (2) (774 SE2d 106) (2015).
See also Williams v. State, __ Ga. __ (Case No. S15A0939, decided Nov. 2, 2015)
(applying Springer rule in a case where the conviction was entered in 2008); Driskell
v. State, __ Ga. App. __ (Case No. A15A1443, decided Sept. 23, 2015) (With
Springer, “the inconsistent verdict rule has been abolished in Georgia.”).
      Because Montford did not raise a colorable void-sentence argument, we lack
jurisdiction to review the trial court’s denial of his motion. See Roberts, supra.
Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             12/09/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.